IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-30369
                         Conference Calendar



CHAD LIGHTFOOT ET AL.,

                                          Plaintiffs,

CHAD LIGHTFOOT,

                                          Plaintiff-Appellant,

versus

CORRECTIONS CORP. OF AMERICA ET AL.,

                                          Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 94-CV-2038
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Louisiana prisoner Chad Lightfoot, #301162, appeals from the

grant of summary judgment for the defendants in his civil rights

action.   Lightfoot contends that the district court erred by

denying his motion for class certification; erred by denying his

motion for a default judgment against defendant Richard Stalder;


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-30369
                                - 2 -

erred by denying his motion for appointment of an expert witness;

and erred by granting summary judgment for the defendants.

     The denial of Lightfoot’s motion for class certification was

not an abuse of discretion.    Ancar v. Sara Plasma, Inc., 964 F.2d
465, 470 (5th Cir. 1992).    Nor was the denial of his motion for a

default judgment; Stalder filed an answer within two weeks after

the entry of default and one day before Lightfoot’s motion for a

default judgment was filed.    See Thomas v. Kipperman, 846       f.2d

1009, 1011 (5th Cir. 1988).    Nor was the denial of Lightfoot’s

motion for appointment of an expert witness an abuse of

discretion.    See Fugitt v. Jones, 549 F.2d 1001, 1006 (5th Cir.

1977).

     Regarding the grant of summary judgment, Lightfoot does not

argue his underlying claims on their merits; nor does he link the

evidence he provided in the district court to any of those

claims.    He has failed to brief whether the district court erred

by granting summary judgment for the defendants.      Grant v.

Cuellar, 59 F.3d 523, 525 (5th Cir. 1995).

     Lightfoot’s appeal is frivolous.      We previously warned

Lightfoot that frivolous appeals could result in sanctions

against him.    Lightfoot v. Bienvenu, No. 94-CV-411, slip op. at 3

(5th Cir. Aug. 23, 1994).    Accordingly, Lightfoot is barred from

filing any pro se, in forma pauperis, civil appeal in this court

without the prior written approval of an active judge of this

court.    Further he is BARRED from filing any pro se, in forma
                            No. 96-30369
                                - 3 -

pauperis, civil pleading in any court which is subject to this

court’s jurisdiction, without the advance written permission of a

judge of the forum court.   The clerk of this court and the clerks

of all federal district courts subject to the jurisdiction of

this court are directed to return to Lightfoot, unfiled, any

attempted submission inconsistent with this bar.

     APPEAL DISMISSED; SANCTIONS IMPOSED.